FILED
                           NOT FOR PUBLICATION                             MAR 18 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10182

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00134-JAM-8

  v.
                                                 MEMORANDUM*
JOSE MARIO MEDRANO, AKA Molito,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                      Argued and Submitted March 12, 2015
                            San Francisco, California

Before: BERZON, BYBEE, and OWENS, Circuit Judges.

       Jose Mario Medrano appeals the 262-month sentence imposed following his

conviction pursuant to a guilty plea for conspiracy to distribute over 500 grams of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 846, and using a



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
communication facility to facilitate a drug trafficking offense in violation of 21

U.S.C. § 843(b). We have jurisdiction under 28 U.S.C. § 1291 and we affirm.

      The district court did not clearly err in finding that Medrano possessed a

firearm during the commission of the offense, for purposes of increasing his

offense level under U.S. Sentencing Guideline Manual § 2D1.1(b)(1). See United

States v. Ortiz, 362 F.3d 1274, 1278 (9th Cir. 2004). Evidence that Medrano was

in charge of the transportation of these drugs supported a finding that Medrano

knew of the loaded firearm located in the same hidden compartment as some of the

methamphetamine he admitted to transporting.

      The district court did not err in imposing a within-Guidelines sentence.

Although the district court would have been permitted to depart downward from

the Guidelines range if it agreed with Medrano’s contention that the

methamphetamine trafficking Guidelines are overly punitive, no authority required

it to depart downward. See United States v. Henderson, 649 F.3d 955, 964 (9th

Cir. 2011) (“[D]istrict courts are not obligated to vary from the . . . Guidelines on

policy grounds if they do not have, in fact, a policy disagreement with them.”).

And, as the defendant did not make this “overly punitive” argument at sentencing,

the district court had no obligation expressly to consider the policy considerations

underlying the Guidelines. See id. (stating a district court may not ignore its


                                           2                                      14-10182
discretion to vary from the Guidelines where it is presented with an argument that

it should exercise that discretion). In light of Medrano’s history and characteristics

and the particular facts of the offense, the sentence was substantively reasonable.

      AFFIRMED.




                                          3                                    14-10182